DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26-27 and 31, 34, 36-37, 41-46, 50-51 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Allison (US2011/0230572) in view of Maury  (US 2013/0324623). 
Allison teaches a method of producing catalyst comprising applying (e.g., impregnating) the structural stabilizer or catalytic metal (e.g. cobalt ) compound  thereof  containing compound) ([0044], [0103], [0116]) onto the crystalline hydrous alumina precursor powder ( [0107], [0124], [0135]), calcining the crystalline hydrous alumina precursor in contact with the structural stabilizer or compound thereof  at a temperature at least 200 °C, e.g. from  350-800 °C or higher ([0108], [0112]), then shaping  the crystalline hydrous alumina precursor in contact with the structural stabilizer or 
It would have been obvious to one of ordinary skill in the art to impregnating a support powder with a cobalt compound  because by doing so can help provide a hydrothermally stabilized support for Fischer-Tropsch catalyst having improved catalytic activity etc. as suggested by Allison ([0039], [0103], [0116]). 
Regarding claim 26,  Allison does not expressly teach titania support powder or granule. 
Maury teaches a Fischer-Tropsch catalyst comprising metals from group VIII  (e.g. Co)  deposited onto  an oxide support ([0016], [0028], [0033]-[0041],  [0050]) wherein the oxide support comprise plurality of simple oxide selected from selected from alumina (Al2O3), silica (SiO2), titanium oxide (TiO2), ceric oxide (CeO2) and zirconia (ZrO2). 
It would have been obvious for one of ordinary skill in the art to adopt an oxide support comprising titanium oxide (i.e. titania, such as alumina and titania) as shown by Maury to modify the catalyst of Allison because adopting well-known elements for predictable results,  i.e. adopting  such well-known oxide support comprising titania for help obtaining a desired Fischer-Tropsch catalyst, will have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Regarding claim 31, Allison already teaches such limitations as discussed above.  Allison  further teaches forming a mixture of a crystalline hydrous alumina precursor comprising a boehmite or a bayerite  powder([0124]) and at least a portion of a structural stabilizer; b) drying the mixture; c) treating (e.g. calcining)  the dried mixture comprising said portion of structural stabilizer and still further comprising said boehmite or said bayerite and to form a partially-stabilized support; d) applying another portion of the structural stabilizer (e.g. impregnating) to the partially-stabilized support to form a support precursor; and e) treating the support precursor to form a stabilized support ([0130], [0132], [0135], [0138]). 
Regarding claim 34, Allison already teaches such limitations as discussed above. 
 Regarding claim 36 , Allison already teaches an overlapping calcining temperatures as those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 37, Allison further teaches the structural stabilizer (including Co) weight percentage of 0.5 to 20 % (preferably 1 t0 10%) by weight of in the total support weight ([0040]).   Allison further teaches when the catalytic metal is cobalt, the catalyst preferably has a nominal composition that includes cobalt in an amount totaling from about 1% to about 50% by weight (as the metal),  more preferably from about 5% to about 40% by weight,  most preferably about 15-35% by weight of total catalyst composition (catalytic metal, support, and any optional promoters) ([0152]).   Allison 
Regarding claim 41, Allison already teaches support comprises alumina as discussed above.
Regarding claim 42-44, Allison teaches the catalyst can include promoters ([0175], [0177]) and such promoters can be introduced during the impregnation steps ([0175], [0186], [0187]).   Allison further teaches when catalytic metal is cobalt, the promoter more preferably comprises rhenium, ruthenium, platinum, palladium, boron, silver, or combinations thereof, specifically ruthenium ([0163]). 
Regarding claim 45, Allison further teach cobalt compound can be cobalt nitrate, cobalt acetylacetonate, cobalt acetate ([0180]). 
Regarding claim 46, Allison further teaches activating the obtained catalyst via reduction to facilitate the Fischer-Tropsch reaction ([0189]). 
Regarding claim  50-51,  Allison teaches when the catalytic metal is cobalt, the catalyst preferably has a nominal composition that includes cobalt in an amount totaling most preferably from about 15 to about 35% by weight  (as the metal) ([0152]). 
Claim 28  and 38-39  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Allison (US2011/0230572) in view of Maury  (US 2013/0324623) as applied above, and  further in view of Geerlings (US6130184). 

Regarding claim 28,   Allison in view of Maury does not expressly teach the claimed extruding to form an extrude as in claimed (c). 
Geerlings teaches shaping catalyst or catalyst precursors into desired size and shapes via well-known shaping techniques including pelletising, granulating, extrusion etc., preferably extrusion (col. 3 lines 57-62, col. 4 lines 4-9). 
It would have been obvious for one of ordinary skill in the art to adopt such extrusion to extrude the impregnated powder or granulate of the calcined product having a cobalt containing compound thereof for help forming desired catalyst size and shape as suggested by Geerlings (col. 3lines 57-62, col. 4 lines 4-9). 
Regarding claim 38, Allison  in view of Maury does not expressly teach the powdered or granulated support material being mulled with cobalt-containing compound prior to any extrusion. 
	However, Allison already teaches mixing the powdered or granulated support material (e.g. crystalline hydrous alumina precursor powder) with cobalt compound ([0103], [0107]). 
	Geerlings further teaches mulling or kneading can be used during catalyst preparation process for mixing catalytic metal and support material before extrusion (col. 3 lines 53-56, col. 4 lines 4-9). 

Regarding claim 39, Allison in view of Maury does not expressly teach any forming a powder or granulate comprises crushing, milling or grinding or a combination thereof. 
Geerlings teaches shaping catalyst or catalyst precursors into desired size and shapes via well-known shaping techniques including pelletising, extrusion, granulating, or crushing (col. 4 lines 4-9).
It would have been obvious for one of ordinary skill in the art to adopt such well-known crushing as shaping technique to help forming desired catalyst size and shape as suggested by Geerlings (col. 3 lines 57-62, col. 4 lines 4-9).  
Claim 40 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Allison (US2011/0230572) in view of Maury  (US 2013/0324623) as applied above, and further in view of Takahama (US2016/0296913). 
Allison further teaches the shaping the contacted crystalline hydrous alumina precursor preferably generates particles of the shaped support precursor particles having a particle size between about 10 microns and about 250 microns, more preferably between about 20 microns and about 200 microns ([0122]). 

Takahama teaches average particle size of the unreduced catalyst more preferably from 10 to 150 µm ([0028]), wherein such average particle size overlapping with that of instantly claimed, thus renders a prima facie of obviousness (see MPEP 2144. 05 I).  Takaham teaches the average particle size of support being more preferably from 10 to 100 µm ([0041]). 
It would have been obvious for one of ordinary skill in the art to adopt such unreduced catalyst average particle size and average support particle size  as shown by Takahama to practice the powder or granulate of Allison in view of Maury because by doing so can help obtaining a desired catalyst in Fischer-Tropsch synthesis ([0001]).   Furthermore, adopting such average particle size of such unreduced catalyst and such average particle size of support for help obtaining a desired Fischer-Tropsch catalyst will have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Claims 53-55 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dogterom (US2007/0123594) in view of Maury  (US2013/0324623). 
Dogterom teaches a process for preparing tiania-supported catalyst, wherein the  tiania support is shaped by any suitable process such as spray drying, pelletizing, extrusion ([0010]) and comprising 70 to 100% by weight of crystalline titania ([0011]).  Dogterom also discloses preparing a Fischer-Tropsch catalyst  ([0017]) after calcining the shaped catalyst carrier, wherein cobalt is catalytically active metal ([0018]) and such catalytically active metal  can be  deposited onto titania support via impregnation 
Regarding claim 53,   Dogterom does not expressly teach impregnating a titania support with a cobalt-containing compound as that of instantly claimed in (a) of its parent claim 26. 
Maury teaches stalizing an oxide support particles (e.g. TiO2) ([0035]) by  impregnating an aqueous solution of cobalt metal salt onto such oxide support, then drying, calcining such cobalt impregnated support  ([0041]-[0044). 
It would have been obvious for one of ordinary skill in the art to adopt such cobalt impregnating, drying and calcining step to modify the support material of Dogterom because by doing so can help limit attack of Fischer-Trospsch synthesis reaction medium (water, acids) attack to the catalyst as suggested by Maury ([0050]). 
Since Dogterom already teaches such catalyst support after drying, calcining can be shaped for desired shape thus providing mechanically stronger shaped catalyst support ([0010]), then impregnating with cobalt material, then the impregnated mixture kneaded together, extruded to desired shape, dried and calcined ([0021], [0023]-[0025], example 3).  Hence, Dogterom in view of Maury teaches impregnating titania powder or granulate with cobalt-containing compound, calcining the cobalt impregnated  titania support power or granulate and extruding the calcined cobalt impregnated titania support or granulate,  impregnating the calcined product with cobalt containing compound as that of instantly claimed. 

Regarding claim 54,  such limitation are met as discussed above. 
Regarding claim 55, Dogterom teaches titania support comprising 70 to 100% by weight of crystalline titania (table 2) and the support only has titania (example 3, claim 3, 6, 24, 26-27), hence 100% of titania in the support is envisioned. 

Response to Arguments
Applicant’s arguments  filed on 03/01/2021 have been fully considered but are moot in view of the current rejections. 
In response to applicant’s arguments about Allison’s hydrothermal stabilizer only applies to alumina support not titania support, applied secondary reference Maury expressly teaches Allison’s hydrothermal stabilizer including cobalt can be used to stabilizer titania support ([0035], [0041]) for providing an stabilized support ([0050]).   Secondly, instantly claimed titania support only a support comprising titania based on broadest and reasonable interpretation.   It is also noted that instant disclosure expressly describes titania as support only one choice from a list of metal oxide support, which includes silica, alumina, titania, ceria etc. (See published application US 20190046960 para. [0059]). 
In response to applicant’s arguments about prior art containing no impregnating, extruding, re-impregnating a titania support material,  Allison teaches impregnating alumina support with cobalt containing compound for stabilization, then shaping the 
In response to applicant’s arguments about intermediate calcining and extrusion not be a results-effective variable, hence,  no reason to perform intermediate calcination and extrusion,  as  shown by the reference,  after the titania support being impregnated with cobalt, it generally going through calcining and extruding for decomposing deposited cobalt compound and also for obtaining desired catalyst support in certain shape thus having certain mechanic strength, such concept is well-known in the art for one of ordinary skill in  art, which is demonstrated by Geerlings.  Hence, adopting such well-known techniques for help obtaining desired metal (oxide) stabilized support and extruding such stabilized support into certain shape is just obvious choice for one of ordinary skill in the art. 
In response to applicant’s arguments about  the prior art not teaching the second extrusion step of claim 28,  Geerlings teaches shaping catalyst or catalyst precursors into desired size and shapes via well-known shaping techniques including pelletising, granulating, extrusion etc., preferably extrusion (col. 3 lines 57-62, col. 4 lines 4-9).  It would have been obvious for one of ordinary skill in the art to adopt such extrusion to extrude the impregnated powder or granulate of the calcined product having a cobalt 
In response to applicant’s arguments about present inventors found that impregnation both before and after extrusion allows high cobalt loading while preventing structural degradation,  first of all,  the examiner would like to remind the applicant that  evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (See MPEP § 716.02(d) - § 716.02(e)).   As for the conventional catalyst having bubbles and large pores, it is noted that such conventional catalyst being extruded with one impregnation of solid cobalt compound (see published application US 20190046960 para. [0010], Fig. 4, 6, 8, 10), but the instantly applied reference Allison and Maury teaches impregnating a titania support with cobalt containing compound, calcining, extruding, then re-impregnating the cobalt impregnated titania support.   In other words,  such listed examples and arguments are not even being compared to closest prior art.  Secondly, all applied references showing similar amount of cobalt loading and catalyst having strong structure stability (see Maury, Dogterom etc.).  Hence, such argued improved results seem expected from applied references’ teachings. 
In response to applicant’s arguments about instant table 1 and Fig. 7 and 11 showing improved results,    instant application disclosed examples using  cobalt impregnating titania, extruding the impregnated titania, then calcining,  impregnating the calcined cobalt impregnated cobalt,  then extruding and calcining forming the catalyst  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example,  Iglesia to US4794099 teaches using silica or silica precursor to modify titania support with cobalt being supported thereof thus providing an improved catalyst for hydrocarbon synthesis ( claim 1-8). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUN LI/           Primary Examiner, Art Unit 1796